DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 01/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1, 5, 7, and 12-13, 15, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metzger et al (US 2007/0138706).
Regarding claim 1, Metzger et al teaches a process for producing a ceramic material comprising the steps of mixing a microwave susceptor filler material with a preceramic polymer in order to induce transformation of said polymer into said ceramic, and thereafter using microwave induction to form a ceramic body from the mixture (see Abstract and claim 7). Said susceptor is an electromagnetic radiation-responsive component, Metzger teaches embodiments wherein said susceptor is tungsten or titanium (see paragraph 0022). The microwave induction generates heat in said electromagnetic radiation-responsive susceptors and converts the preceramic polymer to a ceramic phase. Metzger does not teach a specific embodiment wherein the method is carried out on a preform having a fiber structure with the preceramic polymer, but Metzger doe suggest that the inventive method can be used to form bodies having continuous fiber reinforcement (see paragraph 0009 and claim 9). Thus routine optimization in choosing these suggested embodiments, which constitute a fiber structure mixed with a preceramic polymer, would lead to a method meeting each limitation of the instant claim 13. Said claim is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 5, Metzger teaches that the aforementioned electromagnetic radiation-responsive filler component is present in an amount of up to 5% by volume (see claim 15). The range falls within that of the instant claim such that the claim limitation is anticipated.
	Regarding claim 7, the equivalent Metzger susceptor particulate is used in an equivalent method by mixing with a fiber preform and preceramic polymer. This equivalent process and equivalent material mixture would necessarily result in an equivalent result, and thus in a result wherein the radiation-responsive component (susceptor) does not influence the ceramic phase properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 12, the Metzger method uses microwave radiation.
	Regarding claim 13, Metzger teaches application of electromagnetic radiation (microwave heat) under an atmosphere that can be an inert atmosphere (see paragraph 0024). Metzger further teaches an inert atmosphere that is an argon atmosphere (see paragraph 0032). While this argon inert atmosphere is taught for compression rather than for microwave heating, one of ordinary skill would have been enabled and motivated to use said argon atmosphere for the inert atmosphere that Metzger calls for as the heating atmosphere, because it would be understood that an inert atmosphere for one step could advantageously be used for another step in the same process needing the same atmosphere type. Each limitation of instant claim 13 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 15, Metzger teaches that the aforementioned electromagnetic radiation-responsive filler component is present in an amount of up to 5% by volume (see claim 15). The range falls within that of the instant claim such that the claim limitation is anticipated.
		Regarding claim 18, the Metzger susceptor component is a particulate dispersed through the preceramic polymer in the starting mixture. 
	Regarding claim 20, as discussed above, Metzger teaches and suggests an inert atmosphere that can be an argon atmosphere for application of microwave energy. 
7.	Claims 2-4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metzger et al (US 2007/0138706) in view of Stark (US 2004/0129924).
Regarding claims 2-4, the claims differ from Metzger et al as applied above because Metzger does not teach that the susceptor particulate can be cobalt. However, it would have been obvious to one of ordinary skill in the art to modify Metzger in view of Stark in order to use cobalt as the filler component therein because Stark teaches a similar method of heating ceramic bodies through susceptor-enhanced induction, and teaches that nickel and cobalt can be used equivalently as said susceptor component (see paragraph 0008). As Metzger teaches nickel as one of the susceptor materials that can be used, this Stark teaching would indicate to a skilled artisan that Ni and Co can be employed interchangeably in order to achieve equivalent and expected results. Motivation to use cobalt or nickel would then be resultant from such factors as material cost and availability. One would have had a reasonable expectation of success in the modification because Metzger and Stark are drawn to the aforementioned similar processes. Each limitation of claims 2-4 is therefore taught by the prior art of record, and the claims are obvious and not patentable distinct. 
Regarding claim 14, as discussed above, Metzger in view of Stark teaches a process in which Co susceptor particulate is used in the preceramic polymer. 
8.	Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metzger et al (US 2007/0138706) in view of Karandikar et al (US 2004/0238794).
	Regarding claim 10, the claims differ from Metzger et al as applied above because while Metzger teaches that the inventive method can be used to produce a ceramic body having a continuous fiber structure therein, it does not further specify the nature of the fiber component. However, it would have been obvious to one of ordinary skill in the art to modify Metzger et al in view of Karandikar et al in order to use the fiber types taught therein, because Karandikar teaches a similar method of producing fiber reinforced ceramic materials through microwave radiative heating, and specifies the fiber compositions used therefor. Karandikar teaches composite materials made by an infiltration technique prepared using microwave energy as the heat source for thermal processing, teaches that the preform made use a continuous fiber structure that is the same type as is called for by Metzger (see paragraph 0060), and teaches that said fibers can be carbon fibers (crystalline), have thereon a SiC (crystalline) coating (see paragraph 0062). One of ordinary skill would have had motivation for using the Karandikar fibers for those called for by Metzger because the lack of specific teaching as to the fiber composition/type in Metzger would lead one to look to other teachings for guidance in this regard. Karandikar provides such a teaching, and one would have had a reasonable expectation of success in the modification because of the aforementioned similarities in processes and resultant fiber composites of Metzger and Karandikar. Because Karandikar shows the advantageousness of crystalline fibers for use in composites of the type taught by Metzger, the further limitations of instant claim 10 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 11, as discussed above Karandikar teaches SiC fibers. 
Allowable Subject Matter
9.	Claims 6, 8-9, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of claims 1 and 5, and wherein the amount of electromagnetic radiation-responsive component is 0.1-1.0 vol%. The prior art also does not teach or suggest a method meeting each limitation of claims 1, 12, 13, and 15, and wherein the amount of electromagnetic radiation-responsive component is 0.1-1.0 vol%. The prior art further does not teach or suggest a method wherein a carbide is used and where the method meets each further limitation of instant claims 1, 12, 13, 15, and 18.
Conclusion
10.	Claims 1-5, 7, 10-15, 18, and 20 are rejected. Claims 6, 8-9, 16-17, and 19 are objected to.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW26 February 2021